Case 3:18-cv-00689-TJC-JRK Document 124 Filed 08/05/21 Page 1 of 3 PageID 3631




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    CARLY A. VOLP, as Personal
    Representative of the Estate of
    KYLE ROBERT VOLP,

          Plaintiff,

    v.                                              Case No. 3:18-cv-689-TJC-JRK

    ANDREW WILLIAM SASSER, as
    an individual, and NASSAU
    COUNTY SHERIFF’S OFFICE, Bill
    Leeper, in his official capacity as
    Sheriff,

          Defendants.


          The Court sua sponte raises the issue of which party bears the burden of

    proof on the waiver of sovereign immunity issue.

          Under Florida sovereign immunity law, a law enforcement officer may

    only be held liable for battery if he committed the battery outside the scope of

    his employment, or if he committed the battery in bad faith, or with malicious

    purpose, or in a manner exhibiting wanton and willful disregard of human

    rights, safety, or property. See Hazleton v. City of Orlando, No. 6:10-cv-342-Orl-

    35-DAB, 2010 WL 11507191, at *4 (M.D. Fla. Aug. 10, 2010); see also FLA. STAT.

    § 768.28(9)(a). Accordingly, decisions from this Court and Florida state courts

    appear to suggest that, to succeed on her battery claim against Defendant
Case 3:18-cv-00689-TJC-JRK Document 124 Filed 08/05/21 Page 2 of 3 PageID 3632




    Andrew W. Sasser, Plaintiff Carly A. Volp must prove by a preponderance of

    the evidence that Sasser battered Robert A. Volp while acting outside the scope

    of his employment, or while acting in bad faith, or with malicious purpose, or in

    a manner exhibiting wanton and willful disregard of Robert A. Volp’s human

    rights or safety. See Hall v. Knipp, 982 So. 2d 1196, 1198 (Fla. 1st DCA 2008)

    (“[W]e emphasize that, if appellant is unable to establish facts sufficient to

    support a finding that [the officer] acted in bad faith, with malicious purpose,

    or in a manner exhibiting a wanton and willful disregard of [appellant's] safety,

    [the officer] will be entitled to a judgment in [his] favor.”) (internal quotation

    marks omitted); Fernander v. Bonis, 947 So. 2d 584, 589 (Fla. 4th DCA 2007)

    (“[T]he allegations of Fernander's complaint failed to satisfy section 768.28(9)(a)

    . . . . Fernander's factual allegations did not establish that [the officer] acted

    outside the scope of his employment or with wanton or willful disregard of

    Fernander's rights.”).

          Nevertheless, the question of who bears the burden of proof becomes less

    clear when considering that Plaintiff Volp has maintained a separate battery

    claim against Sasser’s employer, Defendant Nassau County Sheriff’s Office, and

    Nassau County Sheriff’s Office effectively invokes Florida sovereign immunity

    law as an affirmative defense.

          Accordingly, it is hereby




                                            2
Case 3:18-cv-00689-TJC-JRK Document 124 Filed 08/05/21 Page 3 of 3 PageID 3633




            ORDERED

        1. Plaintiff Carly A. Volp shall file supplemental briefing on the issues

             specified in this Order no later than August 20, 2021. Defendant

             Nassau County Sheriff’s Office shall file a response no later than

             September 3, 2021. Defendant Andrew W. Sasser is not required to file

             a response but may file one no later than September 3, 2021. The

             parties’ briefs shall be no longer than ten pages.

        2. The parties shall file any amended proposed jury instructions or

             amended proposed verdict forms no later than September 10, 2021.

            DONE AND ORDERED in Jacksonville, Florida the 5th day of August,

    2021.




    tn
    Copies to:

    Counsel of record




                                             3
